Citation Nr: 1724196	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  15-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.  

2.  Entitlement to an initial compensable rating for limitation of extension of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.  

4.  Entitlement to an initial compensable rating for limitation of extension of the right knee.

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction of the claims currently resides with the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran requested a hearing before the Board when he submitted a VA Form 9, Substantive Appeal in July 2015.  In October 2016, the Veteran withdrew the request for a hearing. 

The Veteran submitted a claim of entitlement to a TDIU as due to his knees in a statement dated in April 2014.  As such, the issue of entitlement to a TDIU is currently on appeal and has been included on the cover page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to earlier effective dates for the service-connected osteoarthritis of the bilateral knees and limitation of extension of the bilateral knees being referred has been raised by the record in the July 2015 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claims can be reached.  

A statement of the case (SOC) was issued in July 2015.  Thereafter, the Veteran was afforded a VA examination for his knees in February 2016 and additional private treatment reports and VA treatment reports were associated with the claims file.  However, the AOJ did not issue a supplemental statement of the case (SSOC) to address these issues.  

An SSOC must be furnished to the Veteran and his representative when additional pertinent evidence is received after the most recent SOC. 38 C.F.R. §§ 19.31, 19.37.   As the VA examination and private and VA treatment records are pertinent to the issues of whether the Veteran's bilateral knee disabilities warrant higher initial ratings, a remand for consideration of this evidence and issuance of a new SSOC is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SSOC as to the issues of entitlement to initial rating in excess of 10 percent for osteoarthritis of the right and left knee, entitlement to compensable ratings for limitation of extension of the right and left knee, and entitlement to a TDIU that includes consideration of the private and VA treatment records and the February 2016 VA examination and any other evidence that has been received since the July 2015 SOC.

2.  If the benefits sought on appeal are not granted and after the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





